Filed 2/18/14 In re A.C. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re A.C., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                   A139350
v.
                                                                     (Contra Costa County
A.C.,                                                                Super. Ct. No. J1300197)
         Defendant and Appellant.


         Appellant A.C., was found to be a ward of the juvenile court after pleading no
contest to a first degree residential burglary and grand theft from the person of another
(Pen. Code, §§ 459, 460, subd.(a), 487, subd. (c)). On March 14, 2013, the court placed
A.C. on probation, removed him from the custody of his parents and committed him to a
residential program at the Orin Allen Youth Rehabilitation Facility (OAYRF) for a term
of nine months. A petition was filed on June 7, alleging that A.C. had violated his
probation as a result of a physical altercation with another resident at OAYRF.
Following a contested jurisdictional hearing on July 1, the court sustained the allegations
of the petition and found A.C. in violation of his probation. At the dispositional hearing
on July 16, the court ordered an out of home placement for A.C. A.C. appeals from the
court July 1 and July 16 orders.




                                                             1
       Assigned counsel has submitted a Wende1 brief, certifying that counsel has been
unable to identify any issues for appellate review. Counsel also has submitted a
declaration confirming that A.C. has been advised of his right to personally file a
supplemental brief raising any points which he wishes to call to the court’s attention. No
supplemental brief has been submitted. As required, we have independently reviewed the
record. (People v. Kelly (2006) 40 Cal. 4th 106, 109–110.)
       We find no arguable issues and therefore affirm.
                                       BACKGROUND
       In the contested jurisdictional hearing on the probation violation, A.C. was
represented by counsel. A counselor at OAYRF testified to his observation of the
physical altercation between A.C. and another resident. A video recording of the incident
was introduced by the defense. A.C. testified in his own defense. A.C. said that he had
been threatened and attacked by the other resident, and he denied assaulting the resident.
After viewing the video (which had no audio), the court noted that, while the other
resident had thrown the first blow (as confirmed by the counselor), it did not “see this
[as] a situation of self-defense.” The court sustained the petition’s allegations.
       At the dispositional hearing, defense counsel urged the court to follow the
probation department’s recommendation to continue A.C. in the OAYRF program for an
additional 45 days. The court declined to follow the recommendation, based not only on
the facts of the current probation violation, but also on A.C.’s overall poor performance
while at OAYRF, including two prior altercations with other residents, as well as other
issues in placement including peer conflicts, disruptive classroom behavior and theft.
                                        DISCUSSION
Jurisdictional Order
       “ ‘A reviewing court must indulge in all reasonable inferences to support the
findings of the juvenile court, and such findings will not be disturbed on appeal when
there is substantial evidence to support them. [Citation.]’ ” (In re Jose R. (1983)

       1
           People v. Wende (1979) 25 Cal. 3d 436.


                                              2
148 Cal. App. 3d 55, 59.) In determining whether there is sufficient evidence to support a
court’s findings, we review the entire record in the light most favorable to the prosecution
to see if any rational trier of fact could have been so persuaded. (People v. Hovarter
(2008) 44 Cal. 4th 983, 996–997.) When differing inferences “can reasonably be deduced
from the facts, a reviewing court is without power to substitute its deductions for those of
the trial court[, and] . . . it is of no consequence that the trial court believing other
evidence, or drawing other reasonable inferences, might have reached a contrary
conclusion. [Citations.]” (Bowers v. Bernards (1984) 150 Cal. App. 3d 870, 873–874,
italics omitted.) We find no arguable issue as to the jurisdictional order.
Dispositional Order
       The juvenile court has long enjoyed great discretion in the disposition of juvenile
matters. (In re Greg F. (2012) 55 Cal. 4th 393, 411.) The standard of review of juvenile
court commitment decisions is well established. A juvenile court’s dispositional order
may be reversed on appeal only upon a showing the court abused its discretion. “ ‘ “We
must indulge all reasonable inferences to support the decision of the juvenile court and
will not disturb its findings when there is substantial evidence to support them.” ’
[Citation.]” (In re Robert H. (2002) 96 Cal. App. 4th 1317, 1330.) No arguable issue is
presented as to the dispositional order.
                                         DISPOSITION
       The July 1, 2013 jurisdictional order and the July 16, 2013 dispositional order of
the juvenile court are affirmed.




                                                3
                                _________________________
                                Bruiniers, J.


We concur:


_________________________
Jones, P. J.


_________________________
Needham, J.




                            4